DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 5, 6, 8, 11-13, 15, 19, 21-23, 25 and 31 are currently pending. Claims 2, 4, 7, 9-10, 14, 16-18, 20, 24 and 26-30 are canceled. 
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the polymer (C)” , which should be amended to recite the polymer (C-2),  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 6, 8, 11-13, 15, 19, 21-23, 25 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the ester bond groups ". There is insufficient antecedent basis for this limitation in the claim. The claim as written is indefinite and unclear. Applicant only positively recite “ an ester bond group”. Are there other compounds and/or ester groups recited  in polymer (C-2)? If so, applicant needs to properly amend the claim to recite them.  
Claim 1 recites “ a proportion of the ester bonds groups in all ester bonds groups contained in the polymer (C-2) is 15% or more.” However, it is unclear what other structures/compounds contained ester bond groups in polymer (C-2). Polymer (C-2) only has a carboxylate group and an ester bond group in a molecule thereof.  Appropriate correction is required. 
Appropriate correction is required.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 See Tanizaki et al. (US 6,284,431 B1; see abstract, claims and examples) teach a photosensitive element for flexographic printing which is composed of a support layer , a photosensitive layer which comprises, a thermoplastic elastomer obtained by polymerization of a monovinyl-substituted aromatic hydrocarbon and conjugated diene ( col. 4, lines 21-41) and a photopolymerization initiator ( col. 4, lines 54-61), and a non-infrared ray-shielding layer comprising a binder polymer ( col. 5, lines 10-60)   and infrared absorber ( col. 5, lines 60-66). 
See Nakagawa (US 2021/0229480 A1; see abstract, claims and examples) teaches a photosensitive resin for a printing plate, comprising a support, a photosensitive composition layer and a non-infrared ray-shielding layer ablatable with an infrared layer ( ablation layer ; [0062-0146] comprising styrene-maleic anhydride  and carbon black. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5, 6, 8, 11-13, 15, 19, 21-23, 25 and 31  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722